EXHIBIT 3.1 I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that SEMPER FLOWERS, INC., did on October 9, 2007, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Sealof State, at my office on October 9, 2007. /s/ ROSS MILLER ROSS MILLER Secretary of State By: /s/ Certification Clerk 1 STATE OF NEVADA ROSS MILLERSecretary of State SCOTT W. ANDERSON Securities Administrator for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Certified Copy October 9, 2007 Job Number: C200710091-0865 Reference Number: Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State's Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description Number of Pages 20070688571-24 Articles of Incorporation 2 Pages/1 Copies Respectfully, /s/ ROSS MILLER ROSS MILLER Secretary of State By: /s/ Certification Clerk Commercial Recording Division 200 N.
